DETAILED ACTION
Notice to Applicant

1.	The following is a FINAL office action upon examination of application number 16/160,927. Claims 1, 2, 4-13, and 15-21 are pending in the application and have been examined on the merits discussed below.
	
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

3.	Application 16/160,927, filed 10/15/2018 is a continuation of Application 13/621,368, filed 09/17/2012. Application 13/621,368 Claims Priority from Provisional Application 61/564,804, filed 11/29/2011.

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 09/09/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	In the response filed September 09, 2021, Applicant amended claims 1, 5, 12, and 16, and canceled claim 22. No new claims were presented for examination. 



7.	Applicant's amendments and arguments are hereby acknowledged. The amendments/arguments are sufficient to overcome the previously issued rejection of claims 1-2, 4-13, and 15-22 under 35 U.S.C. 112, first paragraph (i.e., determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation); accordingly these rejections have been withdrawn.

8.	The claim rejections under 35 U.S.C. 101 were previously withdrawn [See Office Action dated 04/09/2021].

Response to Arguments

9.	Applicant submits that “the teachings of the cited references in combination do not teach or suggest the overall functionality of the independent claims.” [Applicant’s Remarks, 09/09/2021, page 11]

In response to the Applicant’s argument that “the teachings of the cited references in combination do not teach or suggest the overall functionality of the independent claims,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, this argument is found unpersuasive.


In response to applicant's argument that the “several illustrative screenshots are now presented of an example user interface to implement the strategy designer and rebate engine to illustrate some of the non-obvious benefits for performing complicated contractual agreements and rebate programs,” it is noted that the features upon which applicant relies (i.e., an example user interface to implement the strategy designer and rebate engine for performing complicated contractual agreements and rebate programs”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

15.	Claims 1-2, 4, 9-13, 15, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bristow et al., Pub. No.: US 2012/0278213 A1, [hereinafter Bristow], in view of Bedell et al., Patent No.: US 6,820,073 B1, [hereinafter Bedell], in view of Bartkowiak et al, Pub. No.: US 5,809,133 A, [hereinafter Bartkowiak], in view of Bauer et al., Pub. No.: US 2003/0216969 A1, [hereinafter Bauer], in further view of Watanabe et al., Pub. No.: US 2008/0208923 A1, [hereinafter Watanabe].

As per claim 1, Bristow teaches a computer-implemented method, comprising: defining, using one or more computing devices, an object comprising a plurality of discrete components, including a first discrete component and a second discrete component, each discrete component of the plurality of discrete components comprising a set of discrete formulas having a predefined order, each of the set of discrete formulas belonging to one of a plurality of different formula levels, the predefined order being defined based on the different formula levels (paragraph 0002, discussing that the invention relates to computing and, more particularly, to calculating deductions in a computing system; paragraph 0025, discussing that  DIR (Deduction Information Repository) 110 and payroll calculation module 150 are configured to let consumers define calculation rules and values for particular localizations. These calculation rules and values can include those for calculating statutory deductions, including taxes, social insurance, loans, pension plans and more; paragraph 0027, discussing that the main consumers of DIR 110 can be localizations which would like to customize the way deductions are calculated to be specific to their particular localization. For instance, use of the DIR allows several formula result rules in a generic formula to be replaced by auto-indirects, the integration of taxability rules that simplify or replace several fast formulas, the replacement of fast formulas with calculation units/factors, and the use of value definitions (deduction ranges) to store calculation values instead of global values, user-defined tables, or bespoke tables. The use of DIR 110 can also allow fast formulas to include loops, arrays and array database items, nested fast formulas, and also balances; paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized (e.g., company-wide or region-wide) and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions (e.g., rates, flat amounts, and parameters). Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module 150 can also implement caches that improve calculation speed; paragraph 0048, discussing that deduction ranges are not only sets of values 

initiating, using the one or more computing devices, a multi-step ordered evaluation of the first discrete component and the second discrete component by looping over each formula of the set of discrete formulas of each of the first discrete component and the second discrete component  to produce a result set according to the predefined order (paragraph 0027, discussing that the main consumers of DIR 110 can be localizations which would like to customize the way deductions are calculated to be specific to their particular localization. For instance, use of the DIR allows several formula result rules in a generic formula to be replaced by auto-indirects, the 

displaying on a display device a calculation user interface (paragraph 0021, discussing that FIG. 1 illustrates a block diagram of a system employing one embodiment of a deduction information repository (DIR). As shown, the system includes a payroll calculation module 150 that is coupled to a display device 180 and a storage device 100. The payroll calculation module 150 includes a user interface 154, which generates a user interface window 182 for display on display device 180, a DIR interface 156 for accessing a DIR 110 stored on storage device 100, and a customization module 158 for processing information retrieved from DIR 110 for inclusion in information displayed in user interface window 182. DIR 110 includes payroll foundation information112 that is centrally managed for the entire organization, as well as customization metadata 114 (e.g., provided in the form of deduction cards) that allows consumers to customize the payroll foundation information for a specific localization; paragraph 0024, discussing that display device 180, payroll calculation module 150, and storage 100 can be coupled directly (e.g., via a bus, local wireless link, or other appropriate interconnect) or indirectly (e.g., via a network); paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized (e.g., company-wide or region-wide) and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions (e.g., rates, flat amounts, and parameters). Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll (rather than being stored in many different mechanisms, each designed for each consumer's localization), the payroll calculation module 150 can also implement caches (not shown) that improve calculation speed);

determining, using the one or more computing devices, that an action exists that is associated with at least one formula of at least one discrete component of the plurality of discrete components (paragraph 0042, discussing that the sequence of calculations can be setup using 

displaying a user-selectable element corresponding to the action in the calculation user interface (paragraph 0046, discussing that because the base of calculation for a deduction (deductable amount) can vary depending on criteria (a state code for instance), the concept of taxability rules and/or wage basis rules introduces a way to identify variations on the calculation of balances based on context and/or reference values, according to the contexts and/or references selected at the deduction level. The taxability rules and/or wage basis rules table defines for a deduction what are the classifications and secondary classifications of the run results to be considered in the determination of balance values for a combination of context values; paragraph 0048, discussing that calculations can be based on a core function CALC_DIR_VALUE that performs the basic calculations depending on the calculation types. Consumers can access 

While Bristow suggests that a first result from a first formula in a first discrete component of the plurality of discrete components is passed into a storage structure of a second discrete component (Bristow - paragraphs 0027, 0042, 0057), it does not explicitly teach by: passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component; receiving, via the calculation user interface, inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element; wherein a plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line. Bedell in the analogous art of data processing teaches:

by: passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component (col. 2, lines 23-35, discussing a process for handling multiple steps in a calculation iteratively between a controlling module, a database and an analytical engine external to the database. In this processing environment, some of the calculations or functions to be performed on the data may be performed by the database itself and other calculations or functions may be performed by the external analytical engine.  The controlling module resides outside of the relational database receives a report request or other non-SQL request. The controlling module monitors each step in the processing of the report, acting as director over the activities to maximize efficiency and handle complicated multi-sequence calculations so that they do not result in an error; col. 7, lines 48-64, discussing that the management module 124 may also detect dependencies in the computation of the first metric 120, second metric 122 or other metrics necessary to the computation of the report 110. For instance, it may be the case that the first metric 120 is a necessary input to the computation of the second metric 122.  In that instance, the management module 124 may defer the computation of the second metric 122 until the data storage devices 108a, 108b…108n have completed the computation of the first metric 120. The first metric 120 may then be transmitted as intermediate results to the analytic engine 104, where that metric may be used to compute the second metric 122. To achieve the greatest efficiencies of computation and communication, any intermediate results of any computation may be temporarily stored or cached on the data storage devices 108a, 108b.. 108n or other resources so that further computations need not re-compute or retrieve those intermediate data unnecessarily; col. 7, lines 66-67 & col. 8, lines 1-15, discussing that when computations may be most efficiently performed by the data storage devices 108a, 108b…108n and inputs from the analytic engine 104 may be needed for those computations, the analytic engine 104 may transmit (or "push") results to the data storage, 108a, 108b…108n for 

Bristow is directed toward a method of creating a deduction information repository. Bedell is directed toward a data processing method and system. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bristow to include passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component, as taught by  Bedell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing users to pause computation tasks in the processing of multi-sequence calculations, thereby avoiding the cost of longer computation time.

The Bristow-Bedell combination does not explicitly teach receiving, via the calculation user interface, inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element; wherein a plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line. Bartkowiak in the analogous art of calculation systems teaches:

automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received (col. 11, lines 29-39, discussing that during the computation of each of the energy values for the respective tones, the detector halts the feedback phase computation (i.e., automatically pausing computation of at least a portion of the multi-step ordered evaluation) and performs a single feed forward energy calculation to produce an interim energy value for each of the frequencies; col. 13, lines 26-37, discussing that in step 426 the detector continues, i.e., resumes the computation of the Goertzel calculation on only the selected frequencies in step 422 and step 424. Thus, the detector of the present invention performs an interim calculation of energy values for each of the possible tones, selects the one or more largest tone energy values from each group, and then only completes the full Goertzel algorithm computation for these largest values. Thus, the DTMF detector does not complete the Goertzel algorithm computation for the tone frequencies which have low interim energy values. This results in considerable computational savings of the DTMF detector according to the invention; col. 11, lines 19-28); and 

resuming computation, in response to receiving the user-selectable element (col. 4, lines 10-21, discussing that the DTMF detector thus resumes or completes the calculations for only the selected tone frequencies. The calculations produce an energy value for each of the selected tone frequencies; col. 13, lines 26-37, discussing that in step 426 the detector continues, i.e., resumes the computation of the Goertzel calculation on only the selected frequencies (i.e., and resuming computation, in response to receiving the user-selectable element) in step 422 and 

The Bristow-Bedell combination is directed toward data analysis systems. Bartkowiak is directed toward a method and system for calculations with improved performance. Therefore they are deemed to be analogous references as they both are directed toward data analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell combination to include determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation; automatically pausing computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element, as taught by Bartkowiak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by reducing unnecessary calculations, thereby reducing processing burden and optimizing the computation process.

While the Bristow-Bedell-Bartkowiak combination teaches pause computation of at least a portion of the multi-step ordered evaluation, it does not explicitly teach receiving, via the calculation user interface, inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and wherein a plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line. Bauer in the analogous art of data analysis teaches:

receiving, via the calculation user interface, inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received (paragraph 0089, discussing that task 231 may allow a user to request and view the results of the inventory process on a display device [i.e., allowing a user to view the results corresponds to permitting a user to review an initial part of a result graph]; paragraph 0143, discussing that secondary controller 266 may be used to communicate information to and from a user For example, secondary controller 266 may receive from ISSA (Intelligent Shelf Software Application) 200 item information...This item information may include current price, , unit price, and/or sale status (e.g., discount on a current sale price). The item information may be displayed on peripheral device 255, such as a shelf edge display…Information for each item type might cycle sequentially on a single display, pausing for several seconds before continuing to the next item type. The shelf edge display may be provided with a user interface button to temporarily halt the display cycle and to request additional information about the product being displayed when pressed by the user [i.e., receiving user input to temporarily halt the display cycle by pressing by a user interface button corresponds to the receiving inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received]; paragraph 0146, discussing that the customer 

The Bristow-Bedell-Bartkowiak combination is directed toward data analysis systems. Bauer is directed toward a method and system for data handling and analysis. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak combination to include receiving inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received, as taught by Bauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by avoiding unnecessary operations, thereby providing a more cost-effective process.

The Bristow-Bedell-Bartkowiak-Bauer combination does not explicitly teach wherein a plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line. However, Watanabe in the analogous art of data analysis teaches this concept. Watanabe teaches:

wherein the plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line (paragraph 0014, discussing that the software operating in the primary system includes: data area extraction means for extracting data from a data storage area; checksum calculation means for calculating a 

The Bristow-Bedell-Bartkowiak-Bauer combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would 

As per claim 2, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination teaches the computer-implemented method of claim 1. Bristow further teaches further comprising: storing the result set in a storage structure of that discrete component (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions. Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module 150 can also implement caches that improve calculation speed; paragraph 0029, discussing that use of DIR 110 provides a mechanism to allow some values to be overridden at various levels. In one embodiment, this functionality is provided by data structures referred to as deduction cards that can be set up for different purposes. This mechanism can provide a consistent and centralized way to define and store calculation values while also providing high performance).

As per claim 4, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein formulas with the different formula levels have different orders of calculation, different places of calculation, or different ways to treat and store a result (paragraph 0031, discussing that payroll calculation module 150 can be configured to perform a variety of tasks to configure DIR 110. An uptake task can be broadly categorized as any of: identification of elements and calculations to be re-engineered using the DIR; definition of deductions with appropriate contexts and/or references to be used for taxability rules and/or wage basis rules and calculation units and/or factors; attachment of elements to deductions; definition of taxability rules/wage basis rules; definition of sets of values and deduction ranges with appropriate calculation types to be used by the calculations; definition of calculation methods and calculation parts; definition of calculation units and/or factors; attachment of deductions to tax reporting units; definition of overrides and integration with deduction cards; and introduction of deductions into element templates; paragraph 0042, discussing that the sequence of calculations can be setup using auto-indirects…an auto-indirect creates a simple relationship between one element and another target element. Multiple auto-indirects, thus multiple targets, can be defined for one element. This is used for instance when a calculation starts with an initial element that generates multiple elements (e.g., values, exemptions, rebates). Typically calculations will be based on a deductable amount, then exemptions that give a reduced deductable amount, then a deducted amount that performs the calculation of the deduction; paragraph 0043, discussing that the generation of indirects can be dynamic, using a fast formula. This lets deduction processing be defined for multiple criteria. The fast formula is used in order to trigger various calculations of the same element but using different context and/or reference values; paragraph 0101, discussing that the generation of indirects can be dynamic, using a fast formula. This lets deduction processing be defined for multiple criteria. The fast formula is used in order to trigger various calculations of the same element but using different context and/or reference values; paragraphs 0039, 0080, 0102).
As per claim 9, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein each discrete component of the plurality of discrete components includes a storage structure storing data association with the evaluation and a number of filters filtering data fed into a storage structure of that discrete component (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions. Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module 150 can also implement caches that improve calculation speed; paragraph 0029, discussing that use of DIR 110 provides a mechanism to allow some values to be overridden at various levels. In one embodiment, this functionality is provided by data structures referred to as deduction cards that can be set up for different purposes. This mechanism can provide a consistent and centralized way to define and store calculation values while also providing high performance; paragraph 0034, discussing that a tree, such as that shown in the lower left corner of FIG. 4, can be used in order to provide navigation through all the items that are attached to the object the user is focusing on. For instance, the user can have access to the input values of one element, to the taxability rules and/or wage basis rules defined for one deduction, to the calculation units and/or factors defined for one element, and so on. This object navigator is also designed in order to provide shortcuts for filtering data. The tree displays the context and/or reference values that are defined for taxability rules and/or wage basis rules and calculation units and/or factors. This way, the user can select a context and/or reference value from the tree in order to display the taxability rules and/or wage basis rules or calculation units/factors defined for the selected context/reference value; paragraph 0054, discussing that in order to specify the usage or restrictions of one deduction range against calculation factors/units, localizations can define for which combination of context and/or reference values one deduction 

As per claim 10, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination teaches the computer-implemented method of claim 9. Bristow  further teaches where the number of filters includes at least one or more of a filtering expression for defining actual filter logic, a filtering condition for defining a data source based on the filtering expression, and a filter set for defining a data set based on the filter condition (paragraph 0034, discussing that a tree, such as that shown in the lower left corner of FIG. 4, can be used in order to provide navigation through all the items that are attached to the object the user is focusing on. For instance, the user can have access to the input values of one element, to the taxability rules and/or wage basis rules defined for one deduction, to the calculation units and/or factors defined for one element, and so on. This object navigator is also designed in order to provide shortcuts for filtering data. The tree displays the context and/or reference values that are defined for taxability rules and/or wage basis rules and calculation units and/or factors. This way, the user can select a context and/or reference value from the tree in order to display the taxability rules and/or wage basis rules or calculation units/factors defined for the selected context/reference value; paragraph 0078, discussing that  PAY_DED_CONTEXT_USAGES defines the contexts and/or references used by a deduction for taxability rules and/or wage basis rules or calculation units/factors. This table can be seeded by localizations. PAY_DED_CONTEXT_USAGES is a child of PAY_DEDUCTION_TYPES. 

As per claim 11, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein the calculation user interface includes one or more user-selectable elements for a user to set up parameters in the set of discrete formulas (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized (e.g., company-wide or region-wide) and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions (e.g., rates, flat amounts, and parameters). Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module 150 can also implement caches that improve calculation speed; paragraph 0048, discussing that in addition, database items can be used as parameters or flags, or to define deduction range values dynamically. Thus, a deduction range can define one single amount (e.g., a flat amount, a 

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 12 Bristow teaches a system comprising: a processor; and a memory storing instructions (paragraph 0107, discussing that computing device 400 includes one or more processors 402 (e.g., microprocessors, 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
Claim 21 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 11, as discussed above.

16.	Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bristow, in view of Bedell, in view of Bartkowiak, in view of Bauer, in view of Watanabe, in further view of Silverman et al., Pub. No.: US 2009/0300419 A1, [hereinafter Silverman].

As per claim 5, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination teaches the computer-implemented method of claim 1. Although not taught by the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination, Silverman in the analogous art of data collection systems teaches:

an aggregate level in which an aggregate level formula is applied on the bucket line and the result is stored in a bucket structure, the calculation level in which a calculation level formula is executed in-memory against data stored in a storage structure of a discrete component associated with the calculation level formula and the result is stored in the bucket structure, and a dimension level in which a dimension level formula is calculated ahead of formulas in the line level, the aggregate level, and the calculation level. However,  this concept (paragraph 0029, discussing that the databases are embedded, in-memory databases that have both proprietary API and SQL interfaces. A data collection routine retrieves statistics from counters with a predetermined or programmed resolution, such as every second or 10th of a second. The data collection routine uses the database API to add rows of sampled values to database tables. In one embodiment, there is a separate database instantiated for each port on each processing card. Different types of traffic on the port can be maintained in different tables; paragraph 0044, discussing that in one of the alternative embodiments, a plurality of database instances run on a particular processing card to support a corresponding plurality of ports. Database instances support different tables for different protocol handling objects or for different categories of information. Instead of having a separate database instance each protocol supported by the port, there may be a separate table within a database instance associated with a port. Similarly, the number of database instances may be reduced by including a stream number in each table row and storing test data samples from multiple inbound streams in a single table. This alternative may be used with separate database instances for different protocol handling objects or it may be combined with use of different tables for different protocol handling objects, within a single database instance for the port; paragraph 0048, discussing that the in-memory database is part 

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination is directed toward data analysis systems. Silverman is directed toward real-time collection and flexible reporting of test data. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination to include an 

As per claim 6, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Silverman combination teaches the computer-implemented method of claim 5. Bristow further teaches translating user requests into queries (paragraph 0045, discussing that in FIG. 5, the BLL 410 includes a data selection component 512 that translates user requests into queries for responsive data. It also includes a messaging component 514 that identifies a plurality of database instances to which queries should be addressed. The messaging component 514 sends the query is to the identified database instances. In one embodiment, a particular query is sent in a series of unicast messages, one per database instance from which data is requested. Alternatively, a multicast-like messaging scheme could be developed to reduce the number of messages. Preferably, the messaging component sends out successive queries to successive database instances without waiting for responses).

wherein a calculation in the line level formula is translated into a UPDATE SQL statement to allow a part of the evaluation to be performed in a database associated with the evaluation. However, Watanabe in the analogous art of data analysis systems teaches this concept (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0059, discussing that the UPDATE statement is an SQL statement to rewrite a content of the designated data, and it is written in a format of, for example, [UPDATE STOCK SET Quantity=101 Where Item_ID=1]. This is an instruction to rewrite the Quantity of the data in which the Item_ID is 1 in the Stock table to 101. When such an SQL statement is received, at a process 808, the page where the data having the Item_ID of 1 is stored is read by using the data input and output means 207. When the data having the Item_ID of 1 is stored in the page with the page number 3, the Quantity with the Item_ID of 1 in the page number 3 is changed to 101 at a process 809. At the process 806, similar to the case of the INSERT statement, since this data update log is outputted, it is notified to the log output means 206. Then, at the process 807, it is notified to the operation terminal 108).

The Bristow-Bedell-Bartkowiak-Bauer combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak-Bauer combination to include wherein a calculation in the line level formula is translated into a UPDATE SQL statement to allow a part of the evaluation to be 

As per claim 7, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Silverman combination teaches the computer-implemented method of claim 5. Although not taught by Bristow, Watanabe teaches wherein the line level formula is converted into an INSERT SQL statement to add a proper filter during the evaluation (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0058, discussing that the INSERT statement is an SQL statement to add a designated data, and it is written in a format of, for example, [INSERT INTO Stock (Item_ID, Quantity) VALUES (100, 50)]. This is an instruction to add a data in which the Item_ID is 100 and the Quantity is 50 to the Stock table. When such an SQL statement is received, at a process 804, the pages of the Stock table are read from the data storage area 214 by using the data input and output means 207, and the pages in which there are free spaces to store the data are searched. For example, when there is a free space in the page 500, the data in which the Item_ID is 100 and the Quantity is 50 is added to the page 500 at a process 805. At this time, as illustrated in FIG. 5, the data is added in 

The Bristow-Bedell-Bartkowiak-Bauer combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak-Bauer combination to include wherein the line level formula is converted into an INSERT SQL statement to add a proper filter during the evaluation, as taught by Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation.

As per claim 8, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Silverman combination teaches the computer-implemented method of claim 5. Although not taught by Bristow, Watanabe wherein a calculation in the aggregate level formula is translated into a SELECT SQL statement (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0057, discussing that at a determination 801, a type of the SQL statement is determined, and the operation is branched 

The Bristow-Bedell-Bartkowiak-Bauer combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak-Bauer combination to include wherein a calculation in the aggregate level formula is translated into a SELECT SQL statement, as taught by Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation.

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Brewer et al., Pub. No.: US 2001/0047299 A1 – describes a method, system and computer program product to calculate rebates due to one or more organizations based on having reached targeted goals.
B.	Ackerman et al., Pub. No.: US 2016/0094243 A1 – describes compression nodes used to defer or postpone computational work.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683